As filed with the Securities and Exchange Commission on November 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-19341 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 73-1373454 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Bank of Oklahoma Tower P.O. Box 2300 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 588-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerxAccelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 68,006,390 shares of common stock ($.00006 par value) as of September 30, 2011. BOK Financial Corporation Form 10-Q Quarter Ended September 30, 2011 Index Part I.Financial Information Management’s Discussion and Analysis (Item 2) 1 Market Risk (Item 3) 50 Controls and Procedures (Item 4) 52 Consolidated Financial Statements – Unaudited (Item 1) 53 Nine Month Financial Summary – Unaudited (Item 2) 105 Quarterly Financial Summary – Unaudited (Item 2) 106 Quarterly Earnings Trend – Unaudited 108 Part II.Other Information Item 1.Legal Proceedings 109 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 109 Item 6.Exhibits 109 Signatures 110 Management’s Discussion and Analysis of Financial Condition and Results of Operations Performance Summary BOK Financial Corporation (“the Company”) reported net income of $85.1 million or $1.24 per diluted share for the third quarter of 2011, compared to $64.3 million or $0.94 per diluted share for the third quarter of 2010 and $69.0 million or $1.00 per diluted share for the second quarter of 2011.Net income for the nine months ended September 30, 2011 totaled $218.9 million or $3.19 per diluted share compared with net income of $187.9 million or $2.75 per diluted share for the nine months ended September 30, 2010. Highlights of the third quarter of 2011 included: · Net interest revenue totaled $175.4 million for the third quarter of 2011, compared to $180.7 million for the third quarter of 2010 and $174.0 million for the second quarter of 2011.Net interest margin was 3.34% for the third quarter of 2011, 3.52% for the third quarter of 2010 and 3.40% for the second quarter of 2011.The decrease in net interest revenue compared with the third quarter of 2010 was due primarily to the reinvestment of cash flows from the securities portfolio at lower rates. · Fees and commissions revenue totaled $146.0 million for the third quarter of 2011 compared to $136.9 million for the third quarter of 2010 and $127.8 million for the second quarter of 2011.Mortgage-banking revenue was strong in both the third quarters of 2011 and 2010.Low interest rates increased mortgage loan origination activity in both quarters. · Operating expenses, excluding changes in the fair value of mortgage servicing rights, totaled $196.1 million, up $6.8 million over the third quarter of 2010 and up $6.4 million over the previous quarter.Personnel costs were up $2.0 million over the third quarter of 2010.Non-personnel expenses were up $4.8 million over the third quarter of 2010 and up $8.7 million over the prior quarter.The Company accrued $5.0 million for exposure to on-going litigation and made a $4.0 million discretionary contribution to the BOKF Charitable Foundation during the third quarter of 2011. · No provision for credit losses was recorded in the third quarter of 2011, compared to a provision for credit losses of $20.0 million for the third quarter of 2010 and $2.7 million for the second quarter of 2011.Net loans charged off totaled $10.2 million or 0.37% of average loans on an annualized basis for the third quarter of 2011 compared to $20.1 million or 0.74% of average loans on an annualized basis in the third quarter of 2010 and $8.5 million or 0.32% on an annualized basis in the second quarter of 2011. · The combined allowance for credit losses totaled $287 million or 2.58% of outstanding loans at September 30, 2011, down from $297 million or 2.77% of outstanding loans at June 30, 2011.Nonperforming assets totaled $388 million or 3.45% of outstanding loans and repossessed assets at September 30, 2011 compared to $351 million or 3.23% of outstanding loans and repossessed assets at June 30, 2011. · Outstanding loan balances were $11.1 billion at September 30, 2011, up $387 million over June 30, 2011.Commercial loan balances continued to grow in the third quarter of 2011, increasing $297 million over June 30, 2011.Commercial real estate loans increased $76 million and residential mortgage loans increased $44 million.Consumer loans decreased $30 million. · Period-end deposits totaled $18.4 billion at September 30, 2011 compared to $17.6 billion at June 30, 2011.Demand deposit accounts increased $688 million and interest-bearing transaction accounts increased $240 million.Time deposits decreased $80 million. · The tangible common equity ratio was 9.65% at September 30, 2011 and 9.71% at June 30, 2011.The tangible common equity ratio is a non-GAAP measure of capital strength used by the Company and investors based on shareholders’ equity as defined by generally accepted accounting principles in the United States of America (“GAAP”) minus intangible assets and equity that does not benefit common shareholders. - 1 - · The Company and its subsidiary bank continue to exceed the regulatory definition of well capitalized.The Company’s Tier 1 capital ratios as defined by banking regulations were 13.14% at September 30, 2011 and 13.30% at June 30, 2011. · The Company paid a cash dividend of $19 million or $0.275 per common share during the third quarter of 2011.On October 25, 2011, the board of directors declared an increase in the cash dividend to $0.33 per common share payable on or about November 30, 2011 to shareholders of record as of November 16, 2011. Results of Operations Net Interest Revenue and Net Interest Margin Net interest revenue is the interest earned on debt securities, loans and other interest-earning assets less interest paid for interest-bearing deposits and other borrowings.The net interest margin is calculated by dividing net interest revenue by average interest-earning assets.Net interest spread is the difference between the average rate earned on interest-earning assets and the average rate paid on interest-bearing liabilities.Net interest margin is typically greater than net interest spread due to interest income earned on assets funded by non-interest bearing liabilities such as demand deposits and equity. Net interest revenue totaled $175.4 million for the third quarter of 2011 compared to $180.7 million for the third quarter of 2010 and $174.0 million for the second quarter of 2011.Net interest margin was 3.34% for the third quarter of 2011, 3.52% for the third quarter of 2010 and 3.40% for the second quarter of 2011.The decrease in net interest revenue and net interest margin from the third quarter of 2010 was due primarily to lower yield on our available for sale securities portfolio. The tax-equivalent yield on earning assets was 3.91% for the third quarter of 2011, down 31 basis points from the third quarter of 2010.The available for sale securities portfolio yield decreased 44 basis points to 2.83%.Mortgage interest rates decreased during the third quarter of 2011, increasing prepayment speeds on our residential mortgage-backed securities portfolio.Cash flows from these securities were then reinvested at lower current rates.In addition, loan yields decreased 16 basis points to 4.71% due to lower interest rate indices.Loan spreads have generally remained stable.Funding costs were down 10 basis points from the third quarter of 2010.The cost of interest-bearing deposits decreased 17 basis points and the cost of other borrowed funds increased 32 basis points.The increased cost of other borrowed funds was due to an $87 million increase in our obligation to fund scheduled payments to investors for loans sold into Government National Mortgage Association (“GNMA”) mortgage pools as discussed more fully in the Loans section of Management’s Analysis & Discussion of Financial Condition following.We repurchased a substantial amount of these loans during the third quarter of 2011 which will reduce future funding costs by over 5.00%. Net interest margin decreased 6 basis points from the second quarter of 2011.Yield on average earning assets decreased 10 basis points to 3.91%.Yield on the available for sale securities portfolio decreased 21 basis points.Yield on the loan portfolio increased 2 basis points.The cost of interest-bearing liabilities decreased 5 basis points compared to the previous quarter. Average earning assets for the third quarter of 2011 increased $451 million or 2% over third quarter of 2010.The average balance of available for sale securities, which consist largely of U.S. government agency issued residential mortgage-backed securities, increased $504 million.We purchased these securities to supplement earnings, especially in a period of declining loan demand, and to manage interest rate risk.Average loans, net of allowance for loan losses, increased $34 million.Average commercial loans increased over the third quarter of 2010, partially offset by decreases in commercial real estate, residential mortgage and consumer loans. Average deposits increased $1.7 billion over the third quarter of 2010, including a $1.3 billion increase in average demand deposit balances and a $611 million increase in average interest-bearing transaction accounts.Average time deposits decreased $156 million compared to the third quarter of 2010.Average borrowed funds decreased $1.4 billion compared to the third quarter of 2010. - 2 - Average earning assets for the third quarter of 2011 increased $393 million over the second quarter of 2011.Average outstanding loans, net of allowance for loan losses, increased $198 million.Commercial, commercial real estate and residential mortgage loan balances increased in third quarter of 2011, partially offset by a decrease in consumer loans.Average available for sale securities increased $113 million and mortgage trading securities increased $77 million.Average deposits increased by $648 million during the third quarter of 2011, including a $533 million increase in demand deposits and a $126 million increase in interest-bearing transaction accounts, partially offset by a $14 million decrease in time deposits.The average balances of borrowed funds decreased $110 million. Our overall objective is to manage the Company’s balance sheet to be relatively neutral to changes in interest rates as is further described in the Market Risk section of this report.Approximately two-thirds of our commercial and commercial real estate loan portfolios are either variable rate or fixed rate that will re-price within one year.These loans are funded primarily by deposit accounts that are either non-interest bearing, or that re-price more slowly than the loans.The result is a balance sheet that would be asset sensitive, which means that assets generally re-price more quickly than liabilities.Among the strategies that we use to manage toward a relatively rate-neutral position, we purchase fixed-rate residential mortgage-backed securities issued primarily by U.S. government agencies and fund them with market rate sensitive liabilities.The liability-sensitive nature of this strategy provides an offset to the asset-sensitive characteristics of our loan portfolio.To the extent that intermediate and longer term interest rates remain at extremely low levels, mortgage-related security prepayments may accelerate putting additional downward pressure on the securities portfolio yield and on net interest margin as discussed above.We also may use derivative instruments to manage our interest rate risk.Derivative contracts are carried on the balance sheet at fair value.Changes in fair value of these contracts are included in derivatives gains or losses in the Consolidated Statements of Earnings. The effectiveness of these strategies is reflected in the overall change in net interest revenue due to changes in interest rates as shown in Table 1 and in the interest rate sensitivity projections as shown in the Market Risk section of this report. Table 1 – Volume / Rate Analysis (In thousands) Three Months Ended Nine Months Ended Sept. 30, 2011 / 2010 Sept. 30, 2011 / 2010 Change Due To1 Change Due To1 Yield / Yield Change Volume Rate Change Volume /Rate Tax-equivalent interest revenue: Funds sold and resell agreements $
